        Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                             :
                                                     :      Magistrate #:_______________
                      v.                             :
Leon Lipscombe,                                      :
                                                     :
                              Defendant.             :


                                 STATEMENT OF OFFENSE
        IN SUPPORT OF CRIMINAL COMPLAINT AND ARREST WARRANT
       I, Julia Chen, being duly sworn, do hereby state the following:

                                     I.    INTRODUCTION

       1.      I am a Special Agent with the Federal Bureau of Investigation (“FBI”) and have

been since January 2016. I am currently assigned to the Child Exploitation and Human Trafficking

Task Force (CEHTTF) at the Washington Field Office (WFO), where I am responsible for

investigating the possession, distribution, receipt, and production of child pornography, and other

crimes involving child exploitation. I was previously assigned to the Cyber Division of the Los

Angeles Field Office, where I specialized in the investigation of computer and high-technology

crimes, including computer intrusions, denial of service attacks, and other types of malicious

computer activity. I completed the FBI Basic Field Training Course in Quantico, Virginia, where

I received twenty weeks of training in the investigation of various crimes. Through my training

and experience, as well as through conversations with various law enforcement personnel, I have

become familiar with the methods of operation used by people who commit offenses involving the

sexual exploitation of children. My cyber background has supplemented my understanding of


                                                1
            Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 2 of 9




  how child exploitation offenders use the internet and other technologies to perpetrate

  their offenses.

           2.       This affidavit is made in support of an application for a criminal complaint and

  arrest warrant for Leon Lipscombe (date of birth XX/XX/1994) for violations of 18 U.S.C. §

  2252(a)(2) (distribution and receipt of child pornography) and 18 U.S.C. § 2252(a)(4)(B)

  (possession of child pornography).

           3.       The statements contained in this affidavit are based in part on my own investigation,

  as well as upon information provided by other Special Agents of the FBI and law enforcement

  officers; independent investigation and analysis by law enforcement officers/analysts; and my

  experience, training and background. Unless otherwise specified, all dates set forth below are “on

  or about” the dates indicated, and all amounts or sums are approximate. Because this affidavit is

  being submitted for the limited purpose of securing authorization for the requested arrest warrant,

  I have not included each and every fact known to me concerning this investigation. Instead, I have

  set forth only the facts that I believe are necessary to establish probable cause that Lipscombe has

  violated 18 U.S.C. § 2252(a)(2) (distribution and receipt of child pornography) and 18 U.S.C. §

  2252(a)(4)(B) (possession of child pornography).

                                        II.   PROBABLE CAUSE

      4.        On March 9, 2021, an online covert employee (OCE) of the Metropolitan Police

Department of the District of Columbia (MPDC) and FBI CEHTTF began communicating with

Lipscombe (DOB XX/XX/1994). The OCE was acting as a father of a nine year old boy who had

access to the child.

      5.        The OCE contacted Lipscombe via Twitter and advised that the OCE is an “open

minded freaky dad.” Lipscombe asked the OCE “what’re u into sexually” and the OCE advised, “no


                                                      2
            Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 3 of 9




limits really.” Lipscombe reported, “I like the sound of that” and the OCE asked, “Oh yah love that.

U on kik?” Lipscombe advised “Yeah but it’s on another phone so I’ll get that user to you when I

get in.” At 6:03 PM the OCE provided a KIK username to Lipscombe.

       6.      On March 9, 2021, at 8:06 PM a KIK user contacted the OCE. The OCE eventually

responded and advised the KIK user, “sorry I missed you, I was putting the little man to sleep.”

Lipscombe asked the age of the OCE’s son, and the OCE advised his son is nine years old.

       7.      The OCE then asked Lipscombe, “So how no limits are you?” Lipscombe advised, “I

mean Youre either no limits or aren’t haha…I’m not into scat fully, Ive been shitfucked but I’m not

eating or getting shit on lmao.” The OCE then responded, “hahaha true dude. Dude you’re so right.

I can’t do scat, can’t even watch it…What’s your favorite age?” Lipscombe advised, “I can watch

but that’s it. I’ll even take dick in my dirty ass cause that’s hella hot but that’s it. 0-5.”

       8.      Lipscombe asked the OCE, “What have you done with him and do u still mess

around?” The OCE advised that he had been actively abusing his son since the age of four and that

he had engaged in oral and digital sexual acts with him. The OCE also sent a photograph of

underwear that he reported belonged to his fictional son. Lipscombe advised, “Little boy undies?

Shits hot. I wanna babysit a 1yo and just be naked and let him get naturally curious.” The OCE

asked, “Oh yah? You think he would???” Lipscombe advised, “Yeah cause babies are just naturally

in awe of anything new” and the OCE asked, “What do you think it would do?” Lipscombe reported,

“Just grat at it and put it in its mouth cause that all they do then.”

       9.      The OCE sent a verification photograph of himself holding up three fingers to

Lipscombe on March 17, 2021, to prove he was an actual person. Lipscombe responded by sending

a photograph of an African American male wearing a white shirt with black and cream designs on it.




                                                      3
              Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 4 of 9




The male is wearing a mask but the top of his face is visible. The male appears to be the same person

from Lipscombe’s D.C. driver’s license photograph.

        10.        Lipscombe later messaged the OCE and advised that he was “high and horny.”

Lipscombe then advised, “Just missin a (emoji baby face).” The OCE asked, “Oh yah? What would

you do with one?” and Lipscombe advised, “Suckin its peepee while fingering its tiny hole.”

        11.        On April 7, 2021, the OCE messaged Lipscombe, “You been looking at anything

good? The groups I’m in have been dry.” The OCE then sent a photograph of his purported son to
               1
Lipscombe. Lipscombe responded, “That our boy? Wish u saw him suckin me up…Yeah groups

are pretty much done at least for now. So many sneaks ruined that. Yeah I was vids often and talk

to other pervs…Our boy, sorry that was suppose to say your.” Lipscombe and the OCE continued

to chat, and Lipscombe asked the OCE, “Are you on telegram?” The OCE advised, “Yah I don’t use

it a lot though” and Lipscombe stated, “I have stuff there I can send so lemme know when you’re on

and I will return the favor.” The OCE provided a Telegram account to Lipscombe at 8:45 PM.

        12.        On April 7, 2021, at 8:46 PM, the OCE was contacted by a Telegram user. The user

stated to the OCE, “Hey perv” and sent a video of an adult male penetrating a child’s anus with his

erect penis. Members of CEHTTF reviewed this video and it meets the federal definition of child

pornography. The OCE asked Lipscombe, “How old you think that cutie is?” Lipscombe advised,

“5-6.” The OCE asked Lipscombe, “You have anything really good….” Lipscombe then distributed

five videos of child pornography to the OCE. Only four of the five videos were viewable and they

are described as follows:




  1
      This photograph did not depict a real child.

                                                     4
            Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 5 of 9




                A video that shows an adult male anally raping a prepubescent boy. The boy is

                 completely naked and face down on a bed. The boy is holding his hands over his

                 head.

                A video that shows two prepubescent males having their mouths penetrated by an

                 adult male’s penis. The boys are clothed and the adult is nude from the waist down.

                A video that shows an adult male anally raping a prepubescent boy. The adult male

                 appears to ejaculate inside of the child’s anus.

                A video that shows a prepubescent boy completely naked and standing over top of

                 an adult male who is laying down and naked from the waist down. The adult male

                 has an erect penis, and it penetrates the child’s mouth. The camera is focused on the

                 child’s mouth being penetrated and also on the child’s anus which is directly in front

                 of the camera at times.

      13.    The OCE advised Lipscombe, “Oh fuck yah. Love all of that” and Lipscombe

responded with, “You sick fuck (devil emoji).” The OCE then stated, “You fucking know it, can’t

wait till my boy comes back.” Lipscombe responded with, “Fuck, I know u love feelin on his lil

body.” The OCE advised, “Oh god yes, he’s so skinny right now too.” Lipscombe stated, “Fuck

I’m stroking thinkin bout you and your boy.” Lipscombe then asked the OCE, “You prefer talking

on here or KIK?” The OCE advised, “Yah I’m def more used to it” and Lipscombe responded,

“Sounds good.” The OCE and Lipscombe ended the Telegram conversation at this time and

transitioned back to KIK.

      14.    On April 13, 2021, at 4:27 PM, the OCE asked Lipscombe, “How’d you get into this?”

Lipscombe advised, “Tumblr, just faking down rabbit holes but I messed with my cousin when I was




                                                    5
            Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 6 of 9




little and my lil bro when I was 13 and he was 6.” Lipscombe and the OCE discussed Tumblr and

Lipscombe advised, “LOL I just honestly forgot about it! Now I’m on Twitter being a freak.”

      15.      Lipscombe later asked the OCE “so what normally happens with u and your son when

he’s over? Do y’all mess around at random when one of you is interested? Like what’s a normal

visit like.” The OCE advised that his fictional son engages in “normal kid stuff” and then advised

that he also sexually abuses him when he sleeps. Lipscombe reported, “U know I love hearing all

this” and advised, “I’d let him play the PS5 and just eat his ass all day tbh.”

      16.      The OCE advised Lipscombe that his fantasy was to watch someone else “play” with

his son. Lipscombe responded by stating, “Wow, if I ever got the chance to enjoy him I’d be honored

man. But no rush and that’s totally your call. But yeah, I want him on his stomach and I come behind,

kiss his neck and body til I slowly let his little Ass out of his underwear and eat his ass. Also Wanna

suck his peepee. Watch him squirm and feel good from my mouth.”

      17.      On May 21, 2021, members of the FBI-MPDC CEHTTF executed a federal search

warrant at Lipscombe’s residence in Washington D.C. The members located Lipscombe at the

residence at the time of execution and subsequently interviewed Lipscombe. The members of

CEHTTF advised Lipscombe that he was not under arrest and that he was free to leave the interview

at any time.

      18.      Lipscombe reported that he had met a user online that had access to a child and that

had expressed an interest in incest. Lipscombe said that the user offered for Lipscombe to meet his

child, and Lipscombe admitted that he had sent the user five to seven videos of adults engaging

sexually with children.




                                                     6
            Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 7 of 9




      19.     Lipscombe advised that he kept child pornography on his Telegram application, and

that he had been interested in incest since he was a child. Lipscombe reported that he had used two

devices in his home to access Telegram.

      20.     The members of CEHTTF located three devices within the residence of Lipscombe.

Two of the devices were operable and identified as an Apple iPhone 11 and an Apple iPhone 6. The

third device is an Apple iPhone with a damaged start button which made the device inoperable.

      21.     Members of CEHTTF reviewed the contents of the Apple iPhone 6 and found that the

device had been named “Leon’s iPhone.”

      22.     Members of CEHTTF reviewed the images and videos saved to the device and located

approximately six hundred videos and over a thousand images that meet the federal definition of child

pornography. Many of these videos and images were received by Lipscombe in Telegram from

March 4, 2021 to April 19, 2021. Moreover, members of CEHTTF found that the media files

contained videos and images of infants, toddlers, and pre-pubescent females and males engaged in

sexual acts, sexual contacts, and/or lascivious displays of their genitals. For example, members of

CEHTTF reviewed the following videos:

              a. A video (Filename: telegram-cloud-document-1-5102683248027238667_partial)

                 that shows a Caucasian adult male using his erect penis to anally rape a female

                 Caucasian infant. The adult male rubs his erect penis against the infant’s genitals

                 and eventually ejaculates on the child’s body. The child is wearing a yellow shirt

                 which is pulled up to expose her genitals and buttocks to the camera. This file has

                 a date on Lipscombe’s Apple iPhone 6 on May 19, 2021 at 9:16 PM.

              b. A video (Filename: telegram-cloud-document-1-4995049679667332853_partial)

                 that shows an adult male anally raping an infant. The infant is constantly moving



                                                   7
             Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 8 of 9




                   its lower body while the adult holds his penis in and on the child’s anus. This file

                   has a date on Lipscombe’s Apple iPhone 6 on May 19, 2021 at 10:32 PM. GPS

                   data from Lipscombe’s phone showed Lipscombe was in the vicinity of his

                   residence in the District of Columbia on the evening of May 19, 2021.

       23.     Members of CEHTTF reviewed the messages sent within the Telegram application and

located conversations between Lipscombe and other Telegram users discussing the distribution,

receipt, and possession of child pornography. Lipscombe also clearly indicates an interest in children

and engaging in sexual acts with children when discussing the exchange of child pornography.

Members of CEHTTF found that Lipscombe had been in receipt or distributed images and videos of

child pornography during these conversations.

                                         III. CONCLUSION

  4.         Based on the foregoing, there is probable cause to believe that Leon Lipscombe has

  violated 18 U.S.C. § 2252(a)(2) (distribution of child pornography), 18 U.S.C. § 2252(a)(2)

  (receipt of child pornography), and 18 U.S.C. § 2252(a)(4)(B) (possession of child pornography).




                                                 Respectfully submitted,




                                                 Julia Chen
                                                 FBI Special Agent



  Subscribed and sworn to before in accordance with the requirements of Fed. R. Crim. P.
  4.1 by electronic reliable means, by telephone, this 27th day of May, 2021.



                                                    8
Case 1:21-mj-00451-GMH Document 1-1 Filed 05/27/21 Page 9 of 9



                                                Digitally signed by G.
                                                Michael Harvey
                                                Date: 2021.05.27
                                                10:37:00 -04'00'
                            _________________________________________
                            G. MICHAEL HARVEY,
                            UNITED STATES MAGISTRATE JUDGE




                              9
